EXHIBIT 10.1  

EMPLOYMENT AGREEMENT

(Donald M. Labonte)

 

THIS AGREEMENT made as of the 1st day of July, 2008, by and among Rock of Ages
Corporation, a Delaware corporation, with a principal place of business at 560
Graniteville Road, Graniteville, Vermont (the "Company"), and Donald M. Labonte
(the Employee"), residing at 53 Boulevard Notre Dame, Stanstead, Quebec J0B 3E2.

 

FACTUAL BACKGROUND:

  A. The Company has employed Employee in various positions for many years and
now wishes to employ Employee as its President and Chief Executive Officer, with
responsibilities as determined by the Board to oversee and direct the operations
and affairs of the Company subject to the supervision, direction and control of
the Board of Directors of the Company or its designee (the "Position") and
Employee wishes to accept such employment subject to the terms and conditions of
this Agreement.     B.  The Company and its direct and indirect subsidiaries,
successors and assigns (herein referred to as the ROAC Corporate Group) quarry
dimension stone for architectural and memorial use, and manufacture, sell and
otherwise deal in granite, marble, bronze and other memorials, monuments and
other products, perform services related thereto, and market and sell such
products and services at wholesale, and, in the case of certain memorials,
monuments and mausoleums, directly to the consumer, in the United States and in
various foreign countries ("Company's Business") and have accumulated valuable
and confidential information including trade secrets and know-how relating to
technology, manufacturing procedures, formulas, machines, marketing plans,
sources of supply, business strategies and other business records.     C.

 The agreement by Employee to enter into the covenants contained herein is a
condition precedent to the employment of Employee by the Company in the
Position.  Employee hereby acknowledges said covenants and acknowledges that his
execution of this Agreement are express conditions of his employment in the
Position; and that said covenants are given as material consideration for such
employment and the other benefits conferred upon him by this Agreement.

    D. As used herein, the term "Company" shall refer to the Company and, where
applicable, to any member of the ROAC Corporate Group for which Employee may
from time to time be performing services under this Agreement.    

NOW, THEREFORE, in consideration of the foregoing, the employment provided
hereunder, and other valuable consideration, receipt of which is hereby

acknowledged, the parties hereto agree as follows:

                                         

 

 

--------------------------------------------------------------------------------

 

1. EMPLOYMENT. Company agrees to employ Employee, and Employee accepts
employment in the Position, reporting to the Board of Directors (the "Board")
or, in the Board's sole discretion, to a designee thereof as may be designated
by the Board from time to time, all upon the terms and conditions hereinafter
set forth.     2. DUTIES AND POLICIES.      

(a) 

DUTIES. The Employee agrees to devote his full time and best efforts to his
employment duties in the Position during the Term (as hereinafter defined).    
 

(b) 

POLICIES. Employee agrees to abide by the policies, rules, regulations or usages
applicable to him as established by Company and the ROAC Corporate Group from
time to time and provided to Employee in writing (collectively, the Company's
"Policies").       (c)  COMPANY LOCATIONS. Employee shall be primarily assigned
to the Company's  Stanstead, QC Canada office as well at its office in
Graniteville, Vermont, but the Employee must be available for regular travel,
meetings and temporary functions at other Company and ROAC Corporate Group
locations and offices and lender and investor locations as may be required to
fulfill the duties and responsibilities of the Position. Employee is currently a
Canadian citizen and will continue to be considered an employee of and paid by
the Company's wholly-owned subsidiary, Rock of Ages Canada, Inc. ("ROA Canada").
The Company and Employee each acknowledge that the Employee  may, voluntarily
during the term of this Agreement, establish domicile in the state of Vermont,
U.S.A.         (d)  INDEMNIFICATION.  As an executive officer of the Company,
the Employee will be covered by the Company's director and officer liability
insurance, as in effect from time to time, and shall be entitled to
indemnification in accordance with the Company's bylaws and as permitted by
Delaware General Corporation Law.     3. TERM. The term of Employee's employment
hereunder shall be five (5) years, beginning on the date first above written
(the "Commencement Date"), unless extended or sooner terminated as hereinafter
provided (the "Term").  Commencing within the 12 months prior to the expiration
of this agreement, the Company and the Employee will engage in a good faith
effort to negotiate the terms of a new employment agreement or an extension of
this agreement in form and substance acceptable to each of the parties.  If the
parties do not enter into a new employment agreement or an extension of this
agreement, and this agreement expires, then the Employee may elect to continue
in the Company's employment without a new agreement and as an employee-at-will,
or, in his discretion, elect to terminate his employment with the Company.  If
the Employee elects to terminate his employment with the Company during the 12
month period following expiration of this agreement, or if the Company elects to
terminate Employee's employment without cause during any period of employment
after expiration of this agreement, the Employee shall be entitled to the
Severance Payment and Benefits provided in section 7(b) hereof

                 

  - 2 -

--------------------------------------------------------------------------------

 

4.

COMPENSATION.  For all services to be rendered by Employee in any capacity
hereunder as may be determined by the Board from time to time in its sole
discretion, the Company shall pay Employee the following:

  (a) SALARY. The Company, through ROA Canada, shall pay Employee an annual
salary of Two Hundred Seventy Thousand Canadian Dollars ($270,000 CDN), less
withholding and other taxes required by federal and provincial law (the "Annual
Base Salary"), payable in equal monthly installments.  Employee shall be
eligible to receive increases in his Annual Base Salary pursuant to periodic
salary reviews by the Board of Directors it being understood such increases are
not guaranteed, but are subject to Employee's job performance and the
determination by the Board of Directors, in its sole discretion, to award salary
increases to Employee.  The first such salary review shall occur not later than
March 1, 2009.  The Annual Base Salary shall not be decreased during the Term.
Should Employee become a domiciliary of the United States, then, in that event,
the base pay shall be paid in United States funds.   (b) BONUS. Employee may
also be awarded a bonus or bonuses from time to time during the Term in such
amounts, if any, and at such time, if any, as the Board of Directors may
determine, in its sole discretion.  Employee shall be entitled to participate in
any annual performance bonus program for officers with bonus amounts and
performance criteria to achieve the bonus amounts as set and formally approved
by the Compensation Committee of the Board of Directors in its sole discretion.
5. FRINGE BENEFITS.  During the term of this Agreement, Employee shall be
entitled to participate in such fringe benefits as, from time to time, may be
applicable to similarly situated employees of ROA Canada, subject to the terms
and conditions of such fringe benefit plans. The Employee's "Initial Fringe
Benefits" include those listed on EXHIBIT 5 attached hereto and incorporated
herein by reference. The Initial Fringe Benefits may be phased out and
terminated and ROA Canada may substitute for the Initial Fringe Benefits such
different and/or additional fringe benefits as ROA Canada, from time to time
after the date hereof, makes available for its similarly situated employees. 6.
DUPLICATION OF CANADIAN AND U.S. FRINGE BENEFITS.  The Employee acknowledges and
agrees that unless and until he establishes domicile in the United States, he
remains for all purposes, including, but not limited to, eligibility for fringe
benefits and employee benefit programs, an employee of ROA Canada, and, as an
employee of Rock of Ages Canada, Inc. and as a Canadian citizen, the Employee
may not equitably claim or be entitled to or eligible for any benefits arising
under the laws of the United States or the State of Vermont, whether or not
qualified under the Employee Retirement Income Security Act of 1976 ("ERISA")
from or sponsored by Rock of Ages Corporation or any of its United States
subsidiaries, and the Employee hereby knowingly and voluntarily waives any
rights or claims that he may have to such benefits or any duplication thereof.

                                                    

- 3 -

--------------------------------------------------------------------------------




  If, during the term of this agreement, the Employee establishes domicile in
the United States, then and in that event, his entitlement to benefits available
under the laws of the United States and the State of Vermont shall be handled in
compliance with such laws and in accordance with the Company's policies and
practices for its United States-based senior officers; provided, however, that
to the extent permitted by applicable law, the Company shall not be obligated to
provide benefits to the Employee which are duplicative of benefits paid to him
as a Canadian citizen or employee.  Any waiver herein of any such entitlement to
benefits which as a matter of law cannot be waived shall not be interpreted in a
manner so as to create of violation of United States or Vermont law, but rather
to avoid the inequitable duplication of benefits.  To the extent such
duplication occurs, the Company shall be entitled to an equitable credit or
setoff in an amount equal to the amount of such duplication.  7. TERMINATION.
(a) TERMINATION BECAUSE OF DEATH OR TOTAL DISABILITY. This Agreement and
Employee's employment hereunder will terminate automatically upon the date of
Employee's Death or Total Disability. Employee shall be deemed to have incurred
a Total Disability: (i) if Company maintains a long term disability policy in
effect for the benefit of Employee, on the date when the Employee shall have
received total disability benefits under said policy for a period of six (6)
months;     (ii) if no such long term disability insurance policy is in effect
on the date when Employee suffers from a physical or mental disability of such
magnitude and effect that Employee is unable to perform the essential functions
of Employee's assigned Position notwithstanding reasonable accommodation and
such disability continues during a period of twelve (12) continuous or
noncontiguous months within the eighteen (18) month period beginning on the
first day of the month in which the first day of disability occurs; (iii) if
Employee illegally uses drugs and, as a result, performance of Employee's duties
and/or employment with Company is in any way impaired; or     (iv) on the date
when Employee receives more than twelve (12) weeks of payments under the Social
Security Act (or its Canadian equivalent) because it is determined by the Social
Security Administration (or its Canadian equivalent) that Employee is totally
disabled. Total Disability as set forth in subsections (ii) or (iii) above shall
be deemed to have occurred upon the written certification to Company thereof by
Employee's personal physician, which certification may be requested in writing
by Company. If Employee does not have a personal physician or refuses to consult
with his personal physician, Company may select a licensed physician,
board-certified in internal medicine or family practice, at its cost, to examine
Employee, which physician shall, for purposes hereof, be deemed to be the
Company's physician; provided, that if Employee

                                              

- 4 -

--------------------------------------------------------------------------------

   refuses to be examined by the Company's physician within thirty (30) days
after the physician's appointment by Company, then Employee may, at the
Company's discretion, be conclusively presumed to have become Totally Disabled
as of the close of such thirty (30) day period. If Employee has been examined
by, and disagrees with the opinion of Company's physician, then Employee may
select a second licensed, board-certified physician, at Employee's cost, to
examine Employee. If said two (2) physicians disagree as to whether Employee is
Totally Disabled, then the personal physician and the Company shall then select
a third licensed, board-certified physician, with the cost of this third
physician to be split between Company and Employee, to examine Employee. Upon
examination of Employee by the three (3) physicians, each physician shall render
an opinion with respect to the condition of Employee in regards to Employee's
Total Disability, and the opinion of a majority of the physicians shall be
binding upon all parties.   (b) TERMINATION BY THE COMPANY WITHOUT CAUSE. The
Company may terminate Employee's employment without cause and by giving Employee
thirty (30) days prior written notice. Except as provided in section 3 hereof,
in the event of termination or notice of termination by Company without cause,
Employee will be entitled to the following, subject to Section 23 hereof: (1) a
sum equal to twelve (12) months of his then current Annual Base Salary, payable
in twelve (12) equal monthly installments (less applicable withholdings), with
the first such installment being due on the 15th day of the month following the
date of such termination and subsequent payments being made on the same day of
each of the following months; (2) earned but unpaid bonus (if any) for the year
in which this Agreement is terminated, prorated to date of termination and
payable when such bonuses are normally paid; and (3) continuation of ROA
Canada's extended health care coverage (or, if Employee is domiciled in the
United States, continuation of applicable health care coverage) at active
employee contribution rates for a period of 1 year following the date of
termination of this Agreement (collectively, the "Severance Payments and
Benefits").  The Company's obligation to pay the Severance Payments and Benefits
under this Section 7 shall be subject to the execution and non-revocation of a
general release in favor of the Company, and any such payments shall be made in
lieu of (and not in addition to) any severance or other termination benefits
that might be due the Employee pursuant to Quebec provincial or Canadian federal
law. (c) TERMINATION BY THE COMPANY FOR CAUSE.  Termination of Employee by the
Company for (1) embezzlement or other theft of corporate property; (2) a
material breach of Section 8 or 11 of this Agreement by Employee while employed
by the Company; (3) drug, alcohol or other substance abuse; (4) sexual
harassment, battery or other criminally actionable offense by Employee against
an employee or customer of the Company; (5) Employee's conviction of any felony
or indictable offence while employed by the Company; or  (6) gross neglect or
malfeasance in the performance of his duties,   The Company may terminate this
Agreement and Employee's employment hereunder

                         

- 5 -

 

--------------------------------------------------------------------------------

                 

    for cause by giving the Employee written notice of such termination, and
such termination shall be effective immediately upon the giving of such notice. 
In the event of a termination by the Company for cause Employee shall not be
entitled to payment of any further compensation, salary or benefits under the
terms of this Agreement (including the Severance Payments and Benefits) except
(i) Annual Base Salary through the date of termination; (ii) any vested benefits
under the then current employee benefit plans in which the Employee
participates; (iii) accrued but unused vacation; and (iv) any benefit
continuation or conversion rights under the then current employee benefit plans
in which the Employee participates.         (d) VOLUNTARY RESIGNATION BY
EMPLOYEE.  Employee may resign from employment at any time for any reason by
giving sixty (60) days written notice to Company of such intention. In such
event, Company may, in its discretion, permit Employee to work through the
notice period or accept Employee's immediate resignation. In the event of a
voluntary resignation or other termination by the Employee, Employee shall not
be entitled to payment of any further compensation, salary or benefits under the
terms of this Agreement (including the Severance Payments and Benefits) except
(i) Annual Base Salary through the date of termination;  (ii) accrued but unused
vacation; and (iii) any benefit continuation or conversion rights under the then
current employee benefit plans in which the Employee participates.         (e)
TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL.  If Employee's employment
hereunder is terminated by the Company (other than a termination due to
Employee's death, Disability or for cause) within 12 months after a Change in
Control, the Company shall pay to the Employee a lump sum in cash within 15 days
after the date of termination equal to one times the then current Annual Base
Salary, plus the benefits referenced in section 7(b) (2) and (3). Any
outstanding options granted to Employee pursuant to the Company's 2005 Stock
Plan (or any successor plan) shall fully vest and become immediately
exercisable.        

For the purposes of this Agreement, a "Change in Control" shall mean:

           (i)  The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) after the date of
this Agreement of more than 50% of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that for purposes of this paragraph, the following acquisitions shall
not constitute a Change in Control:  (1) Any acquisition directly from the
Company; (2) any acquisition by the Company; (3) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or by any
corporation controlled by the Company; (4) any acquisition pursuant to a

                         

- 6 -

--------------------------------------------------------------------------------

    transaction which satisfies the criteria set forth in clauses (A) and (B) of
paragraph (ii) below; or (5) any acquisition by Kurt M. Swenson or his siblings,
any Permitted Transferee (as defined in the Company's Amended and Restated
Certificate of Incorporation as in effect as of the date of this Agreement) of
Kurt M. Swenson or his siblings, any Person controlled by any such Person(s) or
any group of which any such Person is a member (any of the Persons described in
this clause 5 being referred to as an "Excluded Person"); or           (ii) 
Consummation by the Company of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company,
other than with or to an Excluded Person (a "Business Combination"), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 40% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination and (B) no Person (excluding any
Excluded Person, any corporation or other entity resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities of such corporation or other
business entity resulting from such Business Combination.       8.

NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Employee acknowledges that during
his employment, he has and will become fully familiar with all aspects of
Company's Business and the ROAC Corporate Group's businesses, and will obtain
access to confidential and proprietary information relating to such businesses
("Information"). Employee understands, agrees and covenants that such
Information is valuable and Employee has no property interest in it. Therefore,
Employee covenants and agrees that during his employment with Company and
thereafter, Employee will not use, disclose, communicate or divulge such
information to any person not employed by Company and the ROAC Corporate Group,
or use such information except as may be necessary to perform his duties as an
Employee under this Agreement. Employee's obligations in this section shall
survive the expiration of the Term and/or termination of Employee's employment
under this Agreement for any reason whatsoever.

      For the purposes of this agreement, "Information" means information or any
item of knowledge owned, acquired or developed by the Company, not generally
known in the relevant trade or industry, the use or possession of which confers
competitive advantage over those that do not use or possess it, including
without limitation, confidential information about the Company's products,
processes, operations, computer programs, marketing, business plans, customer
lists, supplier lists, formulae, materials, plans, devices, research and methods
of doing business.  Information shall not include material that the Employee can
show by reasonable proof:  That such Information, in its disclosed
combination(s), is in the public domain through no fault of the Employee;

 

- 7 -

--------------------------------------------------------------------------------

  that such Information is contained in a written record in the Employee's files
prior to the date of its receipt from the Company; or that the Information is
disclosed by the Company to others on an unrestricted basis. 9. NON-SOLICITATION
OF EMPLOYEES, CLIENTS AND CUSTOMERS. During the Term and for the period of
Employee's non-competition covenant set forth in Section 11 hereof, following
the termination of this Agreement, Employee agrees not to, on Employee's own
behalf or on behalf of any other person, corporation, firm or entity, directly
or indirectly, solicit or induce any client, customer, employee or sales
representative of Company or the ROAC Corporate Group to reduce the level of or
to stop doing business with or to leave any of the said companies for any reason
whatsoever or to hire any of said companies' employees.  10. RETURN OF PROPERTY.
Upon termination or non-renewal of this Agreement for any reason, Employee
agrees to immediately return all Company and ROAC Corporate Group property,
whether confidential or not, without keeping copies or excerpts thereof,
including, but not limited to, computers, printers, customer lists, samples,
product information, financial information, price lists, marketing materials,
keys, credit cards, automobiles, technical data, research, blueprints, trade
secrets information, and all confidential or proprietary information. 
Employee's obligations in this section shall survive the expiration of the Term
and/or termination of his employment under this Agreement for any reason
whatsoever. 11. NON-COMPETITION COVENANT BY EMPLOYEE. Company and Employee agree
that the Company and the ROAC Corporate Group are currently engaged in the
business of quarrying and selling dimension stone blocks for architectural use
worldwide, and for memorial use in North America (the "Quarrying Business"); and
manufacturing, lettering, setting, marketing and selling at need and pre-need
granite, bronze and other memorials, mausoleums and monuments and related
products and services at wholesale and in certain cases, directly to the retail
customer (the "Memorial Business") (the Quarrying Business and the Memorial
Business are herein collectively referred to as the "Restricted Business") and
Company is, or during the Term intends to be, engaged in the Restricted Business
worldwide in the case of the Quarrying Business,  and in North America in the
case of the Memorials Business, as of the date of this Agreement and has hereby
promoted the Employee to help expand and grow the Restricted Business.
Therefore, the restricted territory shall include the entire world in the case
of the Quarrying Business, and all of North America in the case of the Memorials
Business (collectively the "Restricted Territories"). Accordingly, as a material
and essential inducement to Company to promote the Employee and in consideration
of Company's agreements with the Employee under this Agreement, Employee agrees
that during the Term of this Agreement and, if this Agreement is terminated for
any reason, lapses, is not renewed for any reason, or Employee is not employed
(with or without a written contract) by Company after the end of the Term hereof
for any reason, then, in any such case, during any period in which the Employee
is receiving payments pursuant to sections 4 or 7 hereof from the Company, or
for a period equal to one (1) year after the termination of Employee's
employment (whichever is longer), Employee will not, in the Restricted
Territories, directly or indirectly, in any manner whatsoever:

- 8 -

--------------------------------------------------------------------------------

 

  (a)

compete with Company, its successors and assigns, or the ROAC Corporate Group,
its successors and assigns, in the Restricted Business, in the Restricted
Territories;

      (b) engage in the Restricted Business, except as an employee of Company or
the ROAC Corporate Group, in the Restricted Territories; (c) have any ownership
interest in (other than the ownership of less than five percent (5%) of the
ownership interests of a company whose stock or other ownership interests are
publicly traded) any business entity which engages, directly or indirectly, in
the Restricted Business except for any ownership interest owned by Employee in
the Company or in any member of the ROAC Corporate Group; (d) contract,
subcontract, work for, solicit work from, solicit Company or ROAC Corporate
Group employees for, or solicit customers for, advise or become affiliated with,
any business entity which engages in the Restricted Business in the Restricted
Territories except as an employee of Company or of the ROAC Corporate Group; or
(e) lend money or provide anything of value to any entity which engages in the
Restricted Business in the Restricted Territories. The term "compete" as used in
this Section 11 means engage in competition, directly or indirectly, either as
an employee, officer, director, owner, agent, member, consultant, partner, sole
proprietor, stockholder, or any other ownership form or other capacity. While
the restrictions as set forth herein and in Sections 8, 9 and 11 are considered
by the parties hereto to be reasonable in all circumstances, it is recognized
that any one or more of such restrictions might fail for unforeseen reasons.
Accordingly, it is hereby agreed and declared that if any of such restrictions
shall be adjudged to be void as unreasonable in all circumstances for the
protection of Company and the ROAC Corporate Group and their interests, but
would be valid if part of the wording thereof were deleted, the period thereof
reduced, or the range of activities or area dealt with reduced in scope, such
restrictions shall apply with the minimum modification as may be necessary to
make them valid and effective, while still affording to Company and the ROAC
Corporate Group the maximum amount of protection contemplated thereby. Employee
represents that he has carefully reviewed his restrictive non-competition
covenant set forth in this Section 11 and the non-disclosure covenant in Section
8 and the non-solicitation covenant in Section 9 and has determined that these
covenants will not impose undue hardship, financial or otherwise, on him; that
the Restrictive Territories and duration will not impose a hardship on Employee;
that they protect Company's and the ROAC Corporate Group's legitimate interests
in their investment in Employee and in their goodwill of the Restricted
Business; and that in Employee's opinion his not being able to compete in the
Restricted Territories for the duration of his covenants will not be injurious
to the public interest.

 

- 9 -

--------------------------------------------------------------------------------

 

  Employee agrees that his breach of the covenants in Sections 8, 9, 10 and 11
will cause irreparable harm to Company and the ROAC Corporate Group and that the
Company shall therefore be entitled to injunctive relief in the event of any
breach or threatened breach thereof, without the necessity of proving damages or
posting a bond.     12. LOYALTY. Employee shall devote his full time and best
efforts to the Position and the performance of his employment under this
Agreement. During the Term, Employee shall not at any time or place whatsoever,
either directly or indirectly, engage in the Restricted Business or any other
professional or active business to any extent whatsoever, except on or pursuant
to the terms of this Agreement, or with the prior written consent of Company.
Employee agrees that he will not, while this Agreement is in effect, do any
unlawful acts or engage in any unlawful habits or usages which injure, directly
or indirectly, Company and its business or the ROAC Corporate Group and its
businesses.     13. GOVERNING LAW, JURISDICTION AND VENUE. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Vermont.     14.

HEADINGS. The descriptive headings of the several sections of this Agreement are
inserted for convenience of reference only and shall not control or affect the
meanings or construction of any of the provisions hereof.

    15. SEVERABILITY AND VIOLATION OF LAWS. If any provision of this Agreement
shall be held invalid or unenforceable according to law, such provision shall be
modified to the extent necessary to bring it within the legal requirements. Any
such invalidity or unenforceability shall not affect the remaining provisions of
this Agreement, and such remaining provisions shall continue in full force and
effect.     16.

SPECIFIC PERFORMANCE. The Employee hereby agrees and stipulates that it would be
impossible to measure in monetary terms the damages which would be suffered by
Company in the event of any breach by Employee of Sections 8, 9, 10, 11 and 12
of this Agreement. Therefore, if the Company shall institute any action in
equity to enforce such sections of this Agreement, the Employee hereby waives
any claim or defense that the Company has an adequate remedy at law, and the
Employee agrees that the Company is entitled to specific performance of such
terms of the Agreement.

    17. NOTICES. Any notice or other communication required or permitted under
this agreement shall be in writing and shall be deemed to have been duly given
(i) upon hand delivery, or (ii) on the third day following delivery to the U.S.
Postal Service as certified or registered mail, return receipt requested and
postage prepaid, (iii) on the first day following delivery to a nationally
recognized United States overnight courier services for next business day
delivery with fee prepaid, or (iv) when telecopied or sent by facsimile
transmission if an additional notice is also given under (i), (ii) or (iii)
above within three (3) days thereafter. Any such notice or communication shall
be directed to a party at its address set forth below or at such other address
as may be designated by a party in a notice given to all other parties hereto in
accordance with the provisions of this section.

- 10 -

--------------------------------------------------------------------------------


 

FOR THE COMPANY:

     

Mr. Kurt M. Swenson

Chairman of the Board

369 North State Street

Concord, NH 03301

Telephone: (603) 225-8397

Telecopy:   (603) 225-4801

     

FOR THE EMPLOYEE:

     

Mr. Donald Labonte

53 Boulevard Notre Dame

Stanstead, QC J0B 3E2

    18.

ASSIGNMENT. The rights and obligations of Company together with its obligations
and all of Employee's covenants and agreements hereunder may be assigned by
Company to any parent, subsidiary or other affiliate of the Company by operation
of law or by contractual assignment; provided, however, that the Company shall
continue to guarantee the obligations, agreements, duties and covenants
hereunder. The rights and obligations of Employee under this Agreement are not
assignable.

    19.

COMPLETE AND ENTIRE AGREEMENT. This Agreement contains all of the terms agreed
upon by the parties with respect to the subject matter hereof and supersedes all
prior agreements, representations and warranties of the parties as to the
subject matter hereof.

    20. AMENDMENTS.  This Agreement may be amended, or any provision of the
Agreement may be waived, provided that any such amendment or waiver will be
binding on the parties only if such amendment or waiver is set forth in a
writing executed by all parties hereto. The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other breach.     21.

SURVIVAL.  Sections 7(b) and (e), 8, 9, 10, 11, 12, 13, 15, 16, 17, 21, 22 and
23 shall survive expiration of the Term of this Agreement and/or termination of
Employee's employment under this Agreement.

    22. ARBITRATION.  The parties agree to submit any claim, action, grievance
or controversy (the "Grievance") arising under or out of this Agreement to final
and binding arbitration in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association. A request for arbitration must be
filed with the American Arbitration Association within six (6) months after the
grieving party knew or had reason to know of the events giving rise to the
Grievance, and a copy of the arbitration request must be served upon the other
party in accordance with Section 17. The decision of the arbitrator on any
Grievance submitted under this Section 22 will be final and binding on the
parties and enforceable in any court of competent jurisdiction.

- 11 -

--------------------------------------------------------------------------------

 

  The cost of the arbitrator and arbitration proceedings shall be borne equally
by the parties, and the arbitration shall be conducted in Burlington, Vermont.
The parties agree that the arbitrator shall have no authority to add to,
subtract from or modify in any way, the terms or provisions of this Agreement.  
  23. 409A COMPLIANCE.  It is the intention of the Company and Employee that
this Agreement not result in unfavorable tax consequences to Employee under
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"), and
the regulations and guidance promulgated thereunder.  Notwithstanding anything
to the contrary herein, if Employee is a "specified employee" (within the
meaning of Section 409A (a) (2) (B) (i) of the Code), any amounts (or benefits)
otherwise payable to or in respect of him pursuant to Section 7(b) or Section
7(c) of this Agreement shall be delayed until the earliest date permitted by
Section 409A(a)(2) of the Code.  The Company and Employee agree to cooperate in
good faith in an effort to comply with Section 409A of the Code including, if
necessary, amending the Agreement based on further guidance issued by the
Internal Revenue Service from time to time, provided that the Company shall not
be required to assume any increased economic burden in connection with such
amendment.          

[SIGNATURE PAGE FOLLOWS]

   

 

 

 

 

 

 

 

 




 

 - 12 -

--------------------------------------------------------------------------------


 IN WITNESS WHEREOF, the parties hereto have executed this Agreement, all as of
the date first written above.

ROCK OF AGES CORPORATION _____________________________ By:/s/Kurt M.
Swenson_____________________________ Witness Kurt M. Swenson   Chairman of the
Board of Directors _____________________________ By:/s/Donald M.
Labonte____________________________ Witness Donald M. Labonte   President & CEO
August 26, 2008                                                  Date:

ACKNOWLEDGMENT OF ARBITRATION

  I understand that this agreement contains an agreement to arbitrate. After
signing this document, I understand that I will not be able to bring a lawsuit
concerning any dispute that may arise which is covered by the arbitration
agreement, unless it involves a question of constitutional or civil rights.
Instead, I agree to submit any such dispute to an impartial arbitrator.

      /s/Donald M. Labonte_____________________________   Donald M. Labonte,
President & CEO        

                                                                                                                                       

[SIGNATURE PAGE TO LABONTE EMPLOYMENT AGREEMENT]

   

 

 

 

 

 

 13 -

--------------------------------------------------------------------------------




EXHIBIT 5

To Employment Agreement of Donald Labonte

  INITIAL FRINGE BENEFITS:  The following is a list of the fringe benefits
provided to the Employee.  These benefits may be phased out and terminated and
the Company or ROA Canada may substitute for the Initial Fringe Benefits such
different and/or additional fringe benefits as ROA Canada from time to time,
after the date hereof, makes available for ROA Canada's similarly situated
employees.    LIFE INSURANCE. As in effect for ROA Canada employees (see Plan
for details) plus an existing policy on the life of the Employee for $1,000,000
payable to the Employees beneficiaries.    MEDICAL INSURANCE.   As in effect for
ROA Canada employees.   VACATION. Five (5) weeks or such greater amount as is
determined by you to be reasonably necessary and is approved by the Chairman of
the Board or Board of Directors.   HOLIDAYS. 11 annually.   SICK LEAVE. Up to 4
days paid time off per year for the illness or injury of the employee only.  
LONG TERM DISABILITY. As in effect for ROA Canada employees.   PENSION. As in
effect for ROA Canada employees.   SUPPLEMENTAL RETIREMENT PLAN.  The Retirement
Compensation Arrangement dated effective as of January 1, 2007 that is currently
in place for Employee and sponsored by ROA Canada.   CAR. Company car provided
by purchase or lease as approved by the Chairman of the Board or the Board of
Directors. All gas, maintenance, insurance and repairs paid by Company. Company
follows actual IRS and Revenue Canada audit and other instructions regarding
treatment of personal use of car.  

BUSINESS EXPENSES. All ordinary and necessary business expenses are reimbursed
in full by the Company or ROA Canada based on submission of expense
reimbursement forms to the Chief Financial Officer.

  CELL PHONE. A cell phone or Blackberry (or similar device) will be provided by
and all usage charges paid by the Company or ROA Canada.   AIR TRAVEL. Frequent
flyer miles earned are retained by the Employee.  Employees are expected to fly
economy class for domestic flights and personally pay for additional charges
for, or upgrades to, first class or business class.  International flights are
by business class. Exceptions to this policy may be approved by the Chief
Executive Officer for special situations.

- 14 -

--------------------------------------------------------------------------------
